      Case: 2:18-cr-00238-JLG Doc #: 1 Filed: 11/13/18 Page: 1 of 2 PAGEID #: 1




                             UMTED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


 UNITED STATES OF AMERICA,
                                                        CASE NOO^ '
                Plaintiff,
                                                        JUDGE       .
         vs.                                                        Judge Graham
                                                        INDICTMENT
 JOSEPH L. KING,
                                                        18 U.S.C. § 922(g)(1)
                Defendant.                              18 U.S.C. § 924(a)
                                                        18 U.S.C.§ 924(d)(1)..         S          3
                                                                                                 i
                                                        FORFEITURE ALI^imcS                  Tj;>.

                                                                                       CO    o'-'i-
                                                                                                       'i
                                                                                       ~o
THE GRAND JURY CHARGES:
                                                                                       -2    '"'-z:'
                                                                                                i>
                                                                                       ro


                                                                              ooO"'    to
                                                                                       CD
                                           COUNT 1


       On or about July 18, 2018, in the Southern District of Ohio, the Defendant, JOSEPH L.

KING, having been convictedofone or more ofthe followingcrimes punishableby imprisonment

for a term exceeding one year in the Franklin County Court of Common Pleas, Columbus, Ohio:

(1) on or about October 16, 2003, in case number 03-CR-00523, Trafficking in Drugs and

Possession of Drugs; (2) on or about August 5,1998, in case number 98-CR-000157, Trafficking

in Drugs; and (3) on or about May 8, 1995, in case number 94-CR-002507, Theft, did knowingly

possess, in or affecting interstate commerce, the following firearm, specifically, a loaded Taurus

model PT738, .380 caliber semi-automatic pistol, serial number 12387D.

        In violation of 18 U.S.C. §§ 922(g)(1) and 924(a).
       Case: 2:18-cr-00238-JLG Doc #: 1 Filed: 11/13/18 Page: 2 of 2 PAGEID #: 2



                                FORFEITURE ALLEGATFON


        1.     The allegations of this Indictment are incorporated for the purpose of alleging

forfeiture to the United States under 18 U.S.C. § 924.

        2.     Upon convictionofthe offense alleged in Count 1 ofthis Indictment,the defendant,

JOSEPH L. KING, shall forfeit to the United States under 18 U.S.C. § 924(d)(1) and 28 U.S.C.

§ 2461(c), the firearm and ammunition involved in or used in such violation, including but not

limited to the following:

               a. Taurus model PT738, .380 caliber semi-automatic pistol, serial number
                    i2387D.
               b.   Assorted ammunition

    Forfeiture in accordance with 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c), and Rule 32.2
of the Federal Rules of Criminal Procedures.




                                            A TRUE BILL


                                            /s/FOREPERSON
                                            FOREPERSON



BENJAMIN C. CLASSMAN
UNITED STATES ATTORNEY



/s/ Jonathan Grev
JONATHAN J.C. GREY, (6292918-IL)
Assistant United States Attorney




/s/ Melanie R. Tobias
MELANIE R. TOBIAS (0070499-OH)
Special Assistant United States Attorney
